DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LOCHTEFELD (US 20110147772).
Regarding claim 1, LOCHTEFELD discloses a semiconductor structure comprising: 
an engineered substrate (substrate comprising 111, 112, 114 and 116, see fig 8, para 20-23) comprising: 
a polycrystalline substrate (polycrystalline AlN 112, see fig 8, para 19);
 a barrier layer (SiN layer 111, see fig 8, para 20) encapsulating the polycrystalline substrate (111 surrounds 112, see fig 8); and 
a bonding layer (SiO layer 114, see fig 8, para 21) coupled to the barrier layer (114 can be in direct contact with 111, see fig 8); and 
a semiconductor layer (semiconductors 118 and 120, see fig 8, para 24 and 27) coupled to the engineered substrate, the semiconductor layer comprising: 

one or more compound semiconductor regions (fig 8, 120, para 27), each of the one or more compound semiconductor regions being disposed on the bonding layer (120 is disposed at least indirectly on 114, see fig 8) and laterally adjacent to at least one silicon region of the one or more silicon regions (if the device in fig 8 is rotated on its side, 118 and 120 are laterally adjacent, see fig 8).
Regarding claim 3, LOCHTEFELD discloses the semiconductor structure of claim 1 wherein each of the one or more compound semiconductor regions comprises a III-V semiconductor (120 can be AlGaN, see para 27).
Regarding claim 6, LOCHTEFELD discloses the semiconductor structure of claim 1 wherein the first crystalline 2 orientation is (111) orientation of silicon (118 can be substantially (111), see para 26).
Regarding claim 10, LOCHTEFELD discloses the semiconductor structure of claim 1 wherein the barrier layer comprises silicon nitride (111 can be SiN, see para 20).
Regarding claim 11, LOCHTEFELD discloses the semiconductor structure of claim 1 wherein the bonding layer comprises an electrically insulating material (114 can be SiO, see para 21).
Regarding claim 12, LOCHTEFELD discloses the semiconductor structure of claim 1 wherein the bonding layer comprises silicon oxide (114 can be SiO, see para 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOCHTEFELD (US 20110147772) in view of ARENA (US 20110101373).
Regarding claim 2, LOCHTEFELD discloses the semiconductor structure of claim 1.
LOCHTEFELD fails to explicitly disclose a device wherein the polycrystalline substrate comprises polycrystalline aluminum gallium nitride (AlGaN).
ARENA discloses a device wherein the polycrystalline substrate comprises polycrystalline aluminum gallium nitride (AlGaN) (the support substrate can be poly AlN or AlGaN, see fig 1, 102, para 35).
LOCHTEFELD and ARENA are analogous art because they both are directed towards semiconductor device substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LOCHTEFELD with the specific material of ARENA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LOCHTEFELD with the specific material of ARENA in order to reduce material strain (see ARENA para 35).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOCHTEFELD (US 20110147772) in view of BERNSTEIN (US 7605429).
Regarding claim 4, LOCHTEFELD discloses the semiconductor structure of claim 3.
LOCHTEFELD fails to explicitly disclose a device wherein each of the one or more compound semiconductor regions comprises GaAs
BERNSTEIN discloses a device wherein each of the one or more compound semiconductor regions comprises GaAs (the first semiconductor layers 16 can comprise GaAs, see fig 1F para 8).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LOCHTEFELD with the specific material of BERNSTEIN in order to make a device with no well to well leakage or capacitance penalties (see BERNSTEIN para 10). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOCHTEFELD (US 20110147772) in view of BRIERE (US 20060289876).
Regarding claim 5, LOCHTEFELD discloses the semiconductor structure of claim 3.
LOCHTEFELD fails to explicitly disclose a device further comprising one or more gallium nitride (GaN) based devices coupled to the one or more silicon regions, and one or more III-V based devices coupled to the one or more compound semiconductor regions.
BERNSTEIN discloses a device further comprising one or more gallium nitride (GaN) based devices (the GaN power devices formed in the left portion of 16 will be at least indirectly coupled to 14, see fig 3, para 26) coupled to the one or more silicon regions, and one or more III-V based devices coupled to the one or more compound semiconductor regions (the GaN power device formed in the right portion of 16 will be at least indirectly coupled to 16, see fig 3, para 26).
LOCHTEFELD and BERNSTEIN are analogous art because they both are directed towards semiconductor device substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LOCHTEFELD with the specific material of BERNSTEIN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LOCHTEFELD with the specific material of BERNSTEIN in .
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a semiconductor structure comprising an engineered substrate comprising a polycrystalline substrate, a first adhesion layer encapsulating the polycrystalline substrate, a conductive layer encapsulating the first adhesion layer, a second adhesion layer encapsulating the conductive layer, a barrier layer encapsulating the polycrystalline substrate and a bonding layer coupled to the barrier layer; and a semiconductor layer coupled to the engineered substrate, the semiconductor layer comprising one or more silicon regions which are substantially single crystalline and one or more compound semiconductor regions disposed on the bonding layer and laterally adjacent to the silicon regions as claimed in claim 7.  This represents the major differences between the prior art and the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811